                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.    EDCV 18-1979-DSF (KS)                                          Date: November 8, 2018
Title       James Presley v. Social Security Administration




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                 Gay Roberson                                              N/A
                 Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On September 17, 2018, Defendant removed the above-entitled action from Riverside
County Superior Court to the Central District on the grounds that, inter alia, Plaintiff, a
California resident proceeding pro per, appears to disagree with a determination by the Social
Security Administration regarding disability benefits. (Dkt. No. 1.) On September 19, 2018, the
Court issued its Case Management Order. (Dkt. No. 5.) On September 21, 2018, Defendant
filed a Motion to Dismiss (the “Motion”) the action for lack of jurisdiction. On September 25,
2018, the Court ordered Plaintiff to file an Opposition to the Motion no later than October 16,
2018. (Dkt. No. 9.)

        More than three weeks have now passed since the date on which Plaintiff’s opposition
was due (October 16, 2018), and Plaintiff has not filed a response to the Motion to Dismiss.
Local Rule 7-12 states that a party’s failure to file a required document such as an opposition to a
motion “may be deemed consent to the granting [ ] of the motion.” Further, pursuant to Rule
41(b) of the Federal Rules of Civil Procedure, an action may be subject to involuntary dismissal
if a plaintiff “fails to prosecute or to comply with these rules or a court order.” Thus, the Court
could properly recommend dismissal of the action for Plaintiff’s failure to oppose the Motion To
Dismiss and to timely comply with the Court’s orders.

       However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE on or
before November 22, 2018 why the action should not be dismissed under Local Rule 7-12 and
Rule 41(b) of the Federal Rules of Civil Procedure. Plaintiff’s response to this OSC must
include either: (1) a complete and detailed opposition (in a manner fully complying with the
Local Rules) to the Motion to Dismiss; or (2) a request for an extension to file the Opposition


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.    EDCV 18-1979-DSF (KS)                                        Date: November 8, 2018
Title       James Presley v. Social Security Administration


accompanied by a sworn declaration (not to exceed 3 pages) establishing good cause for
Plaintiff’s failure to timely respond to the Motion to Dismiss.

       Alternatively, Plaintiff may discharge this Order and dismiss this case by filing a signed
document entitled a “Notice of Voluntary Dismissal” requesting the voluntary dismissal of the
action without prejudice pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure.

       Plaintiff is cautioned that his failure to timely comply with this order will lead to a
recommendation of dismissal based on Local Rule 7-12 and Rule 41 of the Federal Rules of
Civil Procedure.

        IT IS SO ORDERED.


                                                                                               :
                                                                Initials of Preparer   gr




CV-90 (03/15)                         Civil Minutes – General                               Page 2 of 2
